DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Request for Continued Examination filed on October 1, 2021. Claims 1-6, 8-13 and 15-19 are pending in the case, with claims 1 and 13 in independent form. Claims 1, 13 and 18 are currently amended and claims 7 and 14 were previously cancelled.

Response to Arguments
Applicant’s arguments, see page 8, filed October 1, 2021, with respect to the amended claims overcoming the previous prior art rejection of Claims 1-6, 8-13 and 15-19 have been fully considered and are persuasive.  The prior art rejection of Claims 1-6, 8-13 and 15-19 has been withdrawn. 
Regarding Applicant’s argument that the Gokturk reference does not teach the highest term frequency because Gokturk performs inverse document frequency for determining terms that are most important and striking terms, the Examiner respectfully submits that Gokturk determines the highest frequency features and terms and performs inverse document frequency analysis to down-weight common words that appear frequently so as to determine terms that are most important and striking for similarity matching. Gokturk, para 163.The Examiner notes that the claims recite performing TF-IDF and that the specification discloses performing TF-IDF analysis 

Previous Claim 18 Objection Withdrawn
Applicant’s amendment overcomes the previous objection to Claim 18 regarding informalities. The objection is withdrawn.  

Allowable Subject Matter
Claims 1-6, 8-13 and 15-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elad (Pub. No. US 2008/0281915) is considered pertinent to applicant’s disclosure in that Elad discloses a search engine query for each tuple permutation based on term frequency. Elad, para188-189, 199.
Claessens (Pub. No. US 2015/0178786) is considered pertinent to applicant’s disclosure in that Claessens discloses (TF-IDF) algorithm applied to calculate TF-IDF information of individual tags, which subsequently may be stored with that specific tag. Such numerical statistic may indicate how important the tag is, and how descriptive. Claessens, para 115, 124.
Ram (Pub. No. US 2014/0280223) is considered pertinent to applicant’s disclosure in that Ram discloses method and apparatus for recommending media objects based on object metadata. Ram, abstract, para 18, 44.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144